IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT



                              No. 02-30820
                          Conference Calendar


UNITED STATES OF AMERICA,
                                      Plaintiff-Appellee,

versus

LATASHA NIKKOLE WILSON,
                                      Defendant-Appellant.


                               * * * * *
                          consolidated with
                               * * * * *


                              No. 02-30861
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

   v.

TOIYA DANNIELLIE MURRAY,


                                      Defendant-Appellant.

                       --------------------
          Appeals from the United States District Court
              for the Western District of Louisiana
                      USDC No. 01-CR-50113-1
                       --------------------
                         February 20, 2003


Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.
                         No. 02-30820 c/w
                           No. 02-30861
                                -2-

PER CURIAM:*

     The Federal Public Defender appointed to represent Latasha

Nikkole Wilson in appeal no. 02-30820 has moved for leave to

withdraw and has filed a brief in accordance with Anders v.

California, 386 U.S. 738 (1967).    Wilson has not filed a

response.   Our independent review of the record and counsel’s

brief shows that there are no nonfrivolous issues for appeal.

Accordingly, counsel’s motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities herein, and

appeal no. 02-30820 is DISMISSED.    See 5TH CIR. R. 42.2.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.